Citation Nr: 0805501	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  06-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for pes planus.

2.  Entitlement to service connection for low back pain.

3.  Entitlement to service connection for bilateral avascular 
necrosis of the hips.

4.  Entitlement to service connection for headaches, 
secondary to service-connected hypertension.

5.  Entitlement to a compensable evaluation for suture 
lacerations scars of the forehead, left wrist, back of the 
head, inside the lower lip, right palm and left leg.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a painful scar of the left hip, 
claimed as a residual status post left hip arthroplasty.

7.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for left sciatic neuropathy with left foot 
drop, claimed as a residual status post left hip 
arthroplasty.  
8.  Entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to July 
1994.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In April 2007, the veteran testified at a travel Board 
hearing held at the RO in No. Little Rock, Arkansas, before 
the undersigned Veterans Law Judge (VLJ).  That hearing 
transcript is of record.  

The Board points out that claims of entitlement to service 
connection for right and left ankle disorders and entitlement 
to an increased rating for hypertension were adjudicated in a 
September 2004 rating decision, all of which were denied.  A 
timely notice of disagreement was filed in June 2005 and a 
Statement of the Case (SOC) was issued in January 2006.  
Subsequently, no substantive appeal was filed as to those 
claims, no testimony was taken as to those claims at the 
travel Board hearing, and the veteran's representative did 
not include any argument as to those claims in the informal 
hearing presentation or otherwise.  Accordingly, those claims 
are not currently before the Board for appellate review.  

The claims of entitlement to an increased evaluation for 
scarring in multiple areas and entitlement to a 10 percent 
evaluation based on multiple, noncompensable, service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A rating decision dated in December 1994 denied service 
connection for pes planus.

2.  There has been no evidence received since the December 
1994 rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claim 
for pes planus.

3.  A rating decision, dated in September 2004, denied 
service connection for disorders of the low back and 
bilateral hips.

4.  There has been no evidence received since the September 
2004 rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claims 
for disorders of the low back and hips.

5.  The record contains a current diagnosis of migraine 
headaches; the record fails to include competent evidence 
etiologically linking claimed headaches to service or any 
service-connected disorder.

6.  The veteran underwent total left hip arthroplasty 
performed at a VA medical facility on December 10, 2004; that 
surgery resulted in additional disability including left 
sciatic neuropathy with left foot drop and infection of the 
wound site resulting in a scar, described by the veteran as 
painful.  

7.  The additional disability which resulted from the 
December 10, 2004, left hip surgery performed by VA, 
specifically left sciatic neuropathy with left foot drop and 
infection of the wound site resulting in a scar, was 
foreseeable, having been specifically enumerated and 
explained as a risk of the surgery as documented for the 
veteran on a consent form signed by him prior to the surgery 
and the additional disability was not caused by carelessness, 
negligence, lack of proper skill, or error in judgment on the 
part of VA in furnishing that medical treatment to the 
veteran.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied 
entitlement to service connection for pes planus, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).

2.  New and material evidence has not been received 
subsequent to the December 1994 rating decision denying 
service connection for pes planus, and the service connection 
claim for pes planus is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The September 2004 rating decision, which denied 
entitlement to service connection for low back and bilateral 
hip disorders, is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007).

4.  New and material evidence has not been received 
subsequent to the September 2004 rating decision denying 
service connection for low back and bilateral hip disorders, 
and those service connection claims are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2007).

5.  Claimed headaches were not incurred in active military 
service, nor are they secondarily related to a service-
connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007).

6.  Compensation under 38 U.S.C.A. § 1151 for painful scar of 
the left hip, residual status post left hip arthroplasty, 
claimed to have resulted from treatment provided at a VA 
medical facility in December 2004, is not warranted.  
38 U.S.C.A. § 1151 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.361, 17.32 (2007).

7.  Compensation under 38 U.S.C.A. § 1151 for left sciatic 
neuropathy with left foot drop, residual status post left hip 
arthroplasty, claimed to have resulted from treatment 
provided at a VA medical facility in December 2004, is not 
warranted.  38 U.S.C.A. § 1151 (West 2002 and Supp. 2005); 38 
C.F.R. §§ 3.361, 17.32 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The RO provided the appellant with VCAA notice in May 2004 
(service connection low back and hips), June 2005 (new and 
material/pes planus and service connection headaches), July 
2005 (38 U.S.C.A. § 1151 claim) and August 2005 (all claims) 
prior to the rating on appeal issued in December 2005.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met and to decide the appeal would not 
be prejudicial to the claimant.

Specifically, three new and material claims are presented on 
appeal involving pes planus, a low back disorder and 
bilateral hip disorders.  Letters dated in June 2005 (pes 
planus) and August 2005 (low back and hips) explained that 
the evidence provided as to these claims must be "new and 
material," largely tracking the regulatory language of 38 
C.F.R. § 3.156(a).  The letters also informed the veteran 
that new and material evidence would be evidence that 
pertains to the reason the claims were previously denied and, 
in so doing, the letters in effect, notified the veteran to 
look to the bases for the previous denials to determine what 
evidence would be new and material to reopen the claims.  See 
Kent v. Nicholson, 389 F. 1380 (Fed. Cir. 2004).

The specific legal requirements pertaining to compensation 
claims brought under the provisions of  38 U.S.C.A. § 1151 
were specifically discussed in the July 2005 duty to assist 
letter and the evidence required to support a service 
connection claim (headaches) was discussed in the June 2005 
duty to assist letter. 

As to all the claims, the requirements with respect to the 
content of the notice were met in this case.  Collectively, 
the RO informed the veteran in the notice letters about the 
information and evidence that is necessary to substantiate 
his claims under the theories of entitlement as raised.  The 
letters described the information and evidence that the 
veteran was expected to provide, the information and evidence 
that VA would seek, and requested that the veteran send to VA 
any medical reports that he had.  In addition, the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
this regard, the RO has informed the appellant in the 
letters, rating decisions, and the SOC of the evidence needed 
to substantiate that claims.  As noted above, because each of 
the four notice requirements has been fully satisfied in this 
case, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
claims, i.e., any notice defect was cured by the veteran's 
actual knowledge.  See Sanders v. Nicholson, 487 F.3d. 881 
(Fed. Cir. 2007; see also Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007).  In any event, the Board finds that a 
reasonable person could be expected to understand from the 
notice what was needed to substantiate his claims and thus 
the essential fairness of the adjudication was not 
frustrated.  Id.  As such, the Board concludes that, even 
assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted above, 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims, but was not specifically advised of 
evidence necessary to establish a disability rating or an 
effective date for the claims on appeal.  However in light of 
the denial of the claims on appeal, the matter of such notice 
is moot and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The veteran's service medical 
records were reviewed by both the RO and the Board in 
connection with his claims.  Post service medical records 
dated from 1995 forward are on file.  VA examinations were 
conducted in November 2005.  In addition, the veteran 
provided hearing testimony in April 2007 and subsequently 
provided additional evidence accompanied by a waiver.  Under 
the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  

Factual Background

The service medical records (SMRs) include a January 1988 
enlistment examination which shows that clinical evaluation 
of the feet, lower extremities and spine was normal.  The 
veteran subjectively indicated that he had experienced foot 
trouble, explained by the examiner as fallen arches, for 
which supportive shoes were necessary.  The veteran denied 
having recurrent back pain, but did indicate that he had 
suffered from a head injury in 1985, as a result of playing 
football.  A record dated in or around June 1989 reflects 
that the veteran complained of symptoms of sore throat, 
headaches and chest tightness, assessed as an upper 
respiratory infection.  An August 1989 record showed that the 
veteran complained of symptoms of headaches, nervousness and 
an upset stomach.  The veteran was seen by podiatry in April 
1994 at which time he gave a history of lower extremity and 
back pain and indicated that he had used conventional arch 
supports without relief of foot symptoms.  A provisional 
diagnosis of symptomatic bilateral pes planus was made.  

The April 1994 separation report reflects that clinical 
evaluation of the head and spine was normal.  Clinical 
evaluation of the feet was abnormal due to pes planus.  The 
veteran subjectively acknowledged having symptoms of a head 
injury, recurrent back pain, and foot trouble, and denied 
having symptoms of frequent or severe headaches.  The 
examiner indicated that previous headaches associated with a 
concussion sustained as a result of a football injury in 1985 
had resolved and indicated that the veteran had experienced 
recurrent back pain due to decreased arch support.  

The veteran filed original service connection claims, 
including one for pes planus, in July 1994.  

The veteran underwent a VA examination in September 1994.  At 
that time the veteran complained of light headache and flat 
feet with pain.  Diagnoses of high blood pressure and flat 
feet were made.  

In a December 1994 rating decision, the RO denied service 
connection for pes planus, reasoning that pes planus was 
noted on induction into service and that the condition was 
not chronically aggravated by service.  At that time, service 
connection for hypertension was granted.  

In April 2004, the veteran filed to reopen the service 
connection claim for pes planus/ankle conditions and filed 
service connection claims for hip and low back conditions 
claimed as secondary to ankle injuries.  

The veteran underwent an evaluation for hypertension in July 
2004.  That report shows that the history includes a notation 
that the veteran reported having headaches and dizziness 
associated with hypertension.  An impression of essential 
hypertension was made.  

VA records, dated from March to September 2004, reflect that 
a March 2004 MRI revealed L5-S1 spondyloarthropathy with 
compression and abnormality of both hip joints.  The veteran 
was seen by VA in late May 2004, with complaints of right hip 
pain.  A history of ETOH abuse was noted.  VA medical records 
indicate that the veteran was seen at the emergency room at 
the VA Medical Center (VAMC) in Little Rock, Arkansas, on 
June 7, 2004, with complaints of hip pain described as 10/10.  
He underwent total right hip arthroplasty due to avascular 
necrosis on July 30, 2004.  An August 4, 2004, entry shows 
that the veteran complained of pain in the feet and low back.  
Records dated on August 17, 2004, reveal that the veteran was 
2 weeks post-surgery and was doing quite well, participating 
in rehabilitation and denying having any significant 
problems.  An August 2004 note reveals that a diagnosis of 
degenerative disc disease (DDD) had been established by a 
previous MRI which had also shown avascular necrosis of the 
hips.  The veteran was treated for hip and back pain.  A 
September 2004 record reveals that the veteran had received 
an epidural injection for back pain.  

In a September 2004 rating decision, service connection for 
bilateral avascular necrosis of the hips and for low back 
pain was denied.  

In May 2005, the veteran requested that his service 
connection claim for pes planus be reopened.  In June 2005, 
the veteran filed a service connection claim for headaches, 
claimed as secondary to hypertension.  In July 2005, the 
veteran filed a claim for compensation under the provisions 
of 38 U.S.C.A. § 1151 for a left hip condition, nerve damage 
and foot drop, claimed to have resulted from total left hip 
replacement performed on December 10, 2004 at the VAMC in 
Little Rock, AR.  In August 2005, the veteran filed an 
increased rating claim for scarring and a second claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for a 
tender scar of the left hip, claimed to have resulted from 
total left hip replacement performed on December 10, 2004.  

Two volumes of VA medical records dated from 1995 forward 
were received for the record in August 2005.  The first 
volume includes records primarily from 1995.  An October 1995 
record indicates that the veteran needed a podiatry consult 
for flat feet.  A podiatry clinic record dated in November 
1995 appears to shows that the veteran was seen due to 
congenital pes planus with complaints of recent arch pain.  
An assessment of fasciitis was made.  A record dated in 
November 1995 shows that leather inlays were ordered for 
congenital pes planus.  

The second volume primarily relates to the veteran's 
treatment from 2003 to 2005.  An October 2003 record shows 
that the veteran's problems included degenerative joint 
disease of both hips.  Diagnoses of bilateral aseptic 
necrosis of the hips and herniated disc are shown in an entry 
dated in April 2004.  

The second volume of VA records also contains a consent to 
treatment form, specified as left total hip replacement, 
signed by the veteran on December 10, 2004, prior to the 
surgery.  The enumerated risks involved were documented as 
bleeding; infection; damage to vessels and nerves; leg length 
changes; stroke; death or failure of the artificial joint.  
The discharge summary reflects that the veteran was 
hospitalized from December 10 to 14, 2004, to undergo left 
total hip arthroplasty which was performed on December 10, 
2004.  The report indicates that immediately post-operatively 
sciatic nerve palsy was discovered.  The veteran was 
hospitalized again from December 18 to 21, 2004, for 
treatment of cellulitis of the left hip incision.  The report 
indicated that the veteran's surgery was complicated by post-
surgical findings of sciatic/peroneal nerve palsy and noted 
that he presented on December 18, 2004, with swelling and 
redness around the wound.  The symptoms were treated with 
antibiotics, and the veteran was discharged.  The veteran was 
rehospitalized on December 28, 2004, for treatment of alcohol 
intoxication, reportedly secondary to severe pain following 
left hip surgery.

VA records show that the veteran was hospitalized again in 
early February 2005.  The history indicated that the veteran 
was status post hip replacement on December 10, 2004, with 
subsequent sciatic nerve injury resulting in severe 
neuropathic pain.  The veteran reported that since the left 
hip procedure, he had experienced increased swelling of the 
left hip and an episode of cellulitis.  The veteran's 
symptoms were recorded as left lower extremity pain and 
edema.  It appears that the hospitalization was primarily for 
neurological, dermatological and pain management 
consultations.

A VA examination for scars and other conditions was conducted 
in November 2005 and the claims folder was reviewed.  At that 
time, a surgical scar on the left hip secondary to hip 
replacement surgery was noted.  The veteran reported that he 
was having some problems with headaches which he associated 
with his service-connected hypertension.  

The examiner noted that the veteran had undergone total left 
hip replacement surgery in December 2004 and had reported 
that within the next day or so, he was unable to dorsiflex 
his left foot.  The examiner also referenced records which 
revealed that the veteran was seen a week later with sciatic 
nerve symptoms on the left side, and noted that he had been 
treated since for this.  The veteran also reported that 
symptoms of footdrop had persisted until the present time, 
for which he used a brace.  The examiner observed that a 
review of the VA operative report made no mention of the 
sciatic nerve damage during the procedures and noted that 
operative description appeared to be routine without mention 
of any possible complication.  

The examiner stated that while left foot drop was shown post-
operatively, but not pre-operatively; there was no indication 
of lack of proper skill, error in judgment, etc., associated 
with the left hip surgery.  The examiner opined that he felt 
that the foot drop was highly likely to be associated with 
some trauma to the sciatic nerve at the time of the surgery, 
but qualified this by saying that this opinion was based 
strictly on the appearance of the disorder immediately 
following the surgery and in no way implied neglect.  The 
diagnoses included hypertension, poorly controlled; and 
postoperative status left hip arthroplasty with foot drop.  

A VA examination for neurological disorders and peripheral 
nerves was also conducted in November 2005 and the claims 
folder and VA medical records were reviewed.  The veteran 
reported that headaches had their onset in 1988 while he was 
in service.  The examiner noted that he saw no treatment for 
headaches in the SMRs and stated that in the 1994 separation 
examination report, the veteran specifically denied 
experiencing frequent or severe headaches.  The examiner 
therefore opined that there was reason to question the date 
of the reported onset of headaches.  The veteran indicated 
that he experienced headaches about 3 times a week.  The 
report stated that the veteran's mother had a history of 
migraine headaches.  The report also mentioned a record which 
stated that the veteran sustained head trauma in June 1992 
when he was assaulted, resulting in multiple head contusions, 
but no loss of consciousness.  

A diagnosis of migraine headaches was made.  The examiner did 
not attribute the headaches to hypertension, reasoning that 
(1) the veteran did not complain of headaches on separation 
from service; (2) it was recognized that headaches were not 
common symptoms associated with hypertension; and (3) lack of 
scientific evidence associating hypertension with migraine 
headaches.  

The examiner also indicated that the veteran had aseptic 
necrosis of the femoral heads.  It was reported that he 
underwent right total hip arthroplasty in July 2004 with no 
complications and left total hip arthroplasty in December 
2004.  The examiner mentioned that the veteran had signed a 
consent form in December 2004, prior to the left hip surgery 
which listed nerve damage as a possible complication of the 
surgery.  It was noted that immediately, postoperatively, 
there was evidence of left sciatica injury involving the 
predominant leg with peroneal division of the nerve which was 
treated with physical therapy and brace.  The examiner 
indicated that the veteran had not recovered from this and 
continued to have weakness and numbness of the left lower 
extremity.  An EMG done in May 2005 was consistent with 
severe left-sided sciatic neuropathy.  

A diagnosis of left sciatic neuropathy involving 
predominantly the peroneal division of the left sciatic nerve 
with residual left lower extremity weakness and sensory loss, 
secondary to left total hip arthroplasty in December 2004 was 
made.  The examiner opined that this was a potentially 
recognized complication of the surgery as so stated on the 
consent form that the patient signed prior to the surgery, 
and indicated that this could not be attributed to 
negligence, incompetence or malpractice.

In the December 2005 rating action on appeal, the RO 
determined that new and material evidence had not been 
received to reopen service connection claims for pes planus 
and bilateral hip disorders; new and material evidence had 
been presented with which to reopen a service connection 
claim for a low back disorder, but the claim was denied on 
the merits; service connection was not warranted for 
headaches; compensation under the provisions of 38 U.S.C.A. 
§ 1151 was not warranted for left sciatic neuropathy with 
left foot drop and painful scar of the left hip, status post 
left hip arthroplasty; a compensable evaluation was not 
warranted for scarring of multiple areas; and that 
entitlement to a 10 percent evaluation based on multiple, 
noncompensable, service-connected disabilities was not 
warranted.  

In April 2006, the veteran indicated that he had more 
information or evidence (unspecified) to provide in support 
of his claims.  In May 2007, he submitted additional evidence 
accompanied by a waiver.  That evidence consisted of a copy 
of the veteran's Social Security card; duplicate copies of 
service medical records; private medical records documenting 
treatment for the right knee and foot following a fall (April 
2007); erectile dysfunction (February 2007); chronic pain 
management unspecified as to source or location (November 
2005), and diabetes mellitus (November 2005).  None of the 
evidence submitted pertained to any of the claims on appeal.  

The veteran presented testimony at a hearing held before the 
undersigned VLJ in April 2007.  At that time, the veteran 
testified that he had a flat foot condition when he joined 
the military which got worse therein to the point that he 
could not pass a physical training test.  He indicated that 
his foot problems were treated in service with medication for 
pain and inserts and indicated that he received treatment for 
foot problems 4 to 5 years after service.  The veteran 
reported sustaining a lifting injury to the back during 
service, and stated that this has been problematic since that 
time with symptoms of pain and spasms, for which he takes 
numerous medications.  

The veteran testified to the effect that a VA doctor had 
etiologically linked his headaches with service-connected 
hypertension.  The veteran testified that he felt that wear 
and tear on the joints from military service had caused his 
hip disorders and indicated that his hip problems started in 
about 2002.  The veteran also stated that the scar on his 
forehead was painful and that the scars in other areas 
tingled.  The veteran further testified that he underwent 
left hip surgery performed by VA in December 2004 following 
which he has experienced significant problems which include a 
painful scar and neurological damage.  The veteran testified 
that he did not recall signing a consent form or being made 
aware of possible/foreseeable consequences of the surgery.  

Legal Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, as to the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
arthritis, manifests to a degree of 10 percent or more within 
one year of leaving service, such disability shall be granted 
service connection on a presumptive basis.  38 C.F.R. § 
3.307, 3.309 (2007).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, herein, to the extent applicable, the Board 
will apply the older version of 38 C.F.R. § 3.310, which is 
more favorable to the claimant because it does not require 
the establishment of a baseline before an award of service 
connection may be made.

New and Material Evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 C.F.R. § 20.1103 (2007).  In order to 
reopen a claim which has been denied by a final decision, the 
claimant must present new and material evidence.  38 U.S.C.A. 
§ 5108.  For applications to reopen filed after August 29, 
2001, as is the case here as pertains to the service 
connection claims for pes planus, a low back disorder and 
bilateral hip disorders, new and material evidence means 
evidence not previously submitted to agency decisionmakers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

	


A.  Pes planus - New and Material

The veteran maintains that bilateral pes planus existed prior 
to service and was chronically aggravated by service.  The 
applicable law and regulations pertinent to establishing 
service connection on a direct basis are provided above.  
Below is a summary of the law and regulations specifically 
pertaining to service connection claims based on pre-
existence/aggravation.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111. 

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 
(2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) 
(citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).  

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case. 

Rather, where the government fails to rebut the presumption 
of soundness under section 1111, the veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).
In a December 1994 rating decision, the RO denied service 
connection for pes planus, reasoning that pes planus was 
noted on induction into service and that the condition was 
not chronically aggravated by service.  This decision 
represents the most recent final decision on the matter.  The 
evidence before the RO at that time included SMRs which 
showed that when evaluated for enlistment purposes in January 
1988, clinical evaluation of the feet was normal, but the 
veteran subjectively indicated that he had experienced foot 
trouble, explained by the examiner as fallen arches, for 
which supportive shoes were necessary.  The veteran was seen 
by podiatry in April 1994 at which time he gave a history of 
lower extremity pain and indicated that he had used 
conventional arch supports without relief of foot symptoms.  
A provisional diagnosis of symptomatic bilateral pes planus 
was made.  The April 1994 separation report reflects that 
clinical evaluation of the feet was abnormal due to pes 
planus

The only pertinent post service evidence before the RO at the 
time of the December 1994 rating action consists of a VA 
examination report dated in September 1994 which shows that 
the veteran complained of flat feet with pain and that a 
diagnosis of flat feet was made.

There has been no evidence received since the December 1994 
rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claim 
for pes planus.  Specifically, regardless of whether the 
theory of entitlement to service connection for pes planus is 
based on direct service incurrence or aggravation, the 
veteran has presented no probative or clinical evidence which 
even addresses service incurrence or aggravation of pes 
planus.  

In fact, the record contains no current diagnosis of pes 
planus.  In McClain v. Nicholson, 21 Vet. App. 319 (2007), 
the Court held that the requirement that a current disability 
be present is satisfied "when a claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim."  In this case, the 
record includes no current diagnosis of pes planus made since 
the filing of the claim to reopen in May 2005 or even for 
many years prior to that.  
In summary, the Board concludes that new and material 
evidence has not been presented with which to reopen the 
service connection claim for pes planus.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  In the absence of the 
presentation of new and material evidence, the claim is not 
reopened, the claim remains denied, and no further 
adjudication of this claim is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

	B.  Low Back Pain and Bilateral Hip Disorders - New and 
Material

The veteran maintains that service connection is warranted 
for disorders of the low back and bilateral hips, secondary 
to bilateral ankle conditions.  The Board observes that 
service connection is not currently, nor has it ever been in 
effect, for a disability of either ankle and accordingly that 
theory of secondary service connection need not be further 
addressed.  

In a September 2004 rating decision, the RO denied service 
connection for low back pain and for a bilateral disorder of 
the hips, described as bilateral avascular necrosis reasoning 
that current manifestations of back and hip problems were not 
shown to be etiologically related to service.  

There has been no evidence received since the September 2004 
rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claims 
for disorders of the low back and bilateral hips.  
Specifically, the record still lacks any evidence which 
establishes or even suggests that an etiological relationship 
exists between currently diagnosed disorders of the low back 
(degenerative disc disease) and bilateral hips (avascular 
necrosis) and service or any service-connected disorder.   

Essentially, the evidence presented for the record since the 
September 2004 rating decision pertains to the current 
symptomatolgy of the back and hips, without reference to 
etiology, service, or a service-connected disorder.  In 
Morton v. Principi, 3 Vet. App. 508 (1992), the Court held 
that medical records merely describing the veteran's current 
condition are not material to the issue of service connection 
and are not sufficient to reopen a claim for service 
connection based upon new and material evidence.  In a 
related case, the Court held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus (i.e., a connection to an in-service event), does not 
constitute new and material evidence.  See Cornele v. Brown, 
6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 
280 (1994). Obviously, except for duplicative evidence, 
records and documents provided for the record since the 
September 2004 rating action are new in that they were not 
previously of record.  However, absent any reference to 
service, this evidence fails to relate to an unestablished 
fact necessary to substantiate the claim, and it therefore is 
not material.   

The veteran's statements, contentions and testimony regarding 
his opinion that an etiological relationship exists between 
service and his claimed low back and hip disorders are 
essentially cumulative and redundant of contentions made 
prior to the September 2004 rating decision, and thus are not 
new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman, the veteran lacks 
the competence to provide a probative opinion on the medical 
diagnosis or etiology of his currently claimed conditions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

Accordingly, the Board finds that the evidence presented 
subsequent to the September 2004 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's service connection 
claims for disorders of the low back and hips under any 
theory of entitlement.  38 U.S.C.A. § 5108.  Because the 
veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims, the benefit-of-the-doubt doctrine is not applicable 
and the claims remain denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


	D.  Headaches- Direct and Secondary Service Connection

The veteran primarily maintains that his claimed headaches 
are secondary to service-connected hypertension.  The veteran 
claims that the onset of his headaches was in 1988 and 
maintains that these have been problematic since that time.  

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).

The record establishes the presence of the currently claimed 
disability; migraine headaches were diagnosed upon VA 
examination of November 2005.  Service connection for 
hypertension was established in a December 1994 rating 
action.  The critical inquiry in this case is whether the 
evidence shows an etiological relationship between currently 
diagnosed migraine headaches and service or a service 
connected disorder.  

With respect to the veteran's contention that his headaches 
and service-connected hypertension are etiologically linked, 
the record contains a medical opinion addressing this 
relationship.  In November 2005, a VA examiner diagnosed 
migraine headaches, but did not attribute the headaches to 
hypertension, reasoning that (1) the veteran did not complain 
of headaches on separation from service; (2) it was 
recognized that headaches were not common symptoms associated 
with hypertension; and (3) lack of scientific evidence 
associating hypertension with migraine headaches.  The record 
contains no contrary opinion nor any other evidence which 
establishes or suggests that such an etiological relationship 
exists.  

In his 2007 hearing testimony, the veteran had reported that 
a VA doctor had told him that his headaches and hypertension 
were etiologically linked.  However, there is no documented 
evidence of record which supports that testimony.  The Court 
has held that hearsay medical evidence, as transmitted by a 
lay person, is not adequate because the connection between 
what a physician said and the lay person's account of what 
the physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet. App. 148, 153 (1995).

Service connection is also not warranted on the basis of 
direct service incurrence.  In this regard, the record also 
fails to include any competent evidence which establishes or 
suggests an etiological relationship between claimed 
headaches and service.  The service medical records document 
a couple of complaints of headaches during service, but no 
headache condition was diagnosed in service and the 1994 
separation examination report shows that the veteran denied 
having symptoms of frequent or severe headaches.  The record 
contains no clinical diagnosis of headaches until 2005.

The veteran has provided statements and testimony to the 
effect that he sustained headaches in service which were 
chronically problematic thereafter.  Supporting medical 
evidence is required in the circumstances presented in this 
case, given the absence of clinical records documenting 
chronicity of the condition and the absence of a clinically 
diagnosed headache disorder until 2005.  See Voerth v. West, 
13 Vet. App. 117, 120-1 (1999) (holding that there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent).

For the reasons explained herein, the evidence preponderates 
against the claim for service connection for headaches, the 
benefit-of-the-doubt doctrine is inapplicable, and service 
connection must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

38 U.S.C.A. § 1151

The veteran has filed two separate compensation claims under 
38 U.S.C.A. § 1151, one for sciatic neuropathy with left foot 
drop and the second for painful scarring, both claimed as 
residuals, status post left hip arthroplasty performed by VA 
on December 10, 2004.  Section 1151(a) grants compensation 
for qualifying disabilities to veterans in the same manner as 
if such disability were service-connected, under certain 
circumstances.  See also 38 C.F.R. § 3.361 (2007).  

First, the disability must be caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran by VA, and the proximate cause of the disability was 
(a) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (b) an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361(d).  
To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1) 
(2007).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2) (2007).

Second, there must be evidence of additional disability, as 
shown by comparing the veteran's condition before and after 
the VA medical care in question.  38 C.F.R. § 3.361(b).  In 
determining whether disability resulted from disease or 
injury or aggravation of an existing disease or injury 
suffered as a result of VA care, the evidence must show 
actual causation rather than coincidental occurrence.  38 
C.F.R. § 3.361(c)(1).  Finally, the disability must not be 
the result of the veteran's willful misconduct.  38 U.S.C.A. 
§ 1151(a); 38 C.F.R. § 3.301(c)(3).

Effective September 2, 2004, the regulations pertaining to 
claims for compensation pursuant to 38 U.S.C.A. § 1151 filed 
on or after October 1, 1997 were amended.  See 69 Fed. Reg. 
46,426 (Aug. 3, 2004).  Those regulations largely implemented 
the provisions of 38 U.S.C.A. § 1151 and were codified at 38 
C.F.R. § 3.361.  The RO did not explicitly provide notice of 
38 C.F.R. § 3.361 to the veteran.  However, this new 
regulation merely codified the existing statutory provisions 
of 38 U.S.C.A. § 1151.  The language of the new regulation is 
in no way liberalizing and is not significantly different 
from the standard considered in the RO's adjudication of the 
veteran's claim.  The veteran was clearly advised of the 
provisions of 38 U.S.C.A. § 1151.  The Board also points out 
that the new regulation includes several provisions already 
contained in the former regulation codifying 38 U.S.C.A. § 
1151 (38 C.F.R. § 3.358) of which the veteran was also 
apprised.  Therefore, he is not prejudiced by Board's 
application of 38 C.F.R. § 3.361 without first remanding the 
case to the RO.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In this case, even the VA records themselves establish that 
both sciatic/peroneal nerve damage, including foot drop, 
occurred following and as a result of the December 10, 2004, 
left hip surgery performed by VA.  The Board also concedes 
that the VA treatment records also show that the wound site 
became infected requiring hospitalization and treatment in 
February 2005 for pain and cellulitis in the area of the 
wound.  Scarring in the area of the wound was noted during a 
November 2005 VA examination and the Board acknowledges that 
that condition also represents additional disability 
attributable to the December 2004 left hip surgery.   

Having established that the claimed additional disability did 
occur and was a result of the VA treatment at issue, the 
critical inquiries involve the foreseeability of those 
problems and the standard of care provided by VA.  In this 
case, the most significant evidence pertaining to the matter 
of foreseeability involves the issue of informed consent, 
particularly documentation therof.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Minor deviations from the requirements of § 17.32 of this 
chapter that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  Consent may 
be expressed (i.e., given orally or in writing) or implied 
under the circumstances specified in § 17.32(b) of this 
chapter, as in emergency situations.

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of § 17.32 of this chapter.

Under 38 C.F.R. § 17.32(b), except as otherwise provided, all 
patient care furnished under title 38 U.S.C. shall be carried 
out only with the full and informed consent of the patient 
or, in appropriate cases, a representative thereof.  In order 
to give informed consent, the patient must have decision-
making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may 
provide necessary medical care in emergency situations 
without the patient's or surrogate's express consent when 
immediate medical care is necessary to preserve life or 
prevent serious impairment of the health of the patient or 
others and the patient is unable to consent and the 
practitioner determines that the patient has no surrogate or 
that waiting to obtain consent from the patient's surrogate 
would increase the hazard to the life or health of the 
patient or others.  In such circumstances, consent is 
implied.

Under 38 C.F.R. § 17.32(c), informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility 
for the patient or who will perform the particular procedure 
or provide the treatment, must explain in language 
understandable to the patient or surrogate the nature of a 
proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or 
side effects; reasonable and available alternatives; and 
anticipated results if nothing is done.  The patient or 
surrogate must be given the opportunity to ask questions, to 
indicate comprehension of the information provided, and to 
grant permission freely without coercion.  The practitioner 
must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate 
may withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), the informed consent process must 
be appropriately documented in the medical record.  In 
addition, signature consent is required for all diagnostic 
and therapeutic treatments or procedures that require the use 
of sedation, anesthesia or narcotic analgesia; are considered 
to produce significant discomfort to the patient; have a 
significant risk of complication or morbidity; require 
injections of any substance into a joint space or body 
cavity; or involve testing for Human Immunodeficiency Virus 
(HIV).

In this case, the record does in fact include a consent form 
signed by the veteran on December 10, 2004, just prior to and 
on the same day that the left hip surgery was performed.  By 
signing that form, the veteran acknowledged that he 
understood and was advised of the possible risks and 
complications of the impending surgery.  The specific risks 
and possible consequences enumerated on that form included 
infection and damage to vessels and nerves; which ultimately 
and unfortunately were consequences, specifically foreseeable 
consequences, of the left hip surgery.  

Given the facts and documentation present in this case, the 
Board is unable to find clear evidence to suggest a lack of 
"regularity" in the process by which the veteran was 
advised of his treatment plan and its possible consequences, 
to include those which ultimately occurred and are currently 
claimed.  Cf. Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992)) (there is a presumption of administrative regularity, 
except in cases of clear evidence to the contrary).  Thus, 
the Board must conclude that the veteran's treatment provider 
explained the treatment plan to the veteran, including the 
nature of the treatment and the expected risks, benefits, and 
alternatives, as evidenced by the veteran's signature on the 
consent form.  He was presumably given the opportunity to ask 
questions and apparently granted his permission and consent 
to the surgery freely and without coercion.  In light of the 
foreseeability of the additional and claimed disability 
resulting from left hip surgery performed by VA both of the 
veteran's compensation claims under 38 U.S.C.A. § 1151 must 
fail.  .

Moreover, the record is entirely negative for any competent 
medical evidence establishing or even suggesting fault or 
negligence of the part of VA in providing care to the veteran 
in conjunction with the left hip surgery performed on 
December 10, 2004.  In this regard, the record contains 2 
opinions from different VA doctors provided in November 2005 
to the effect that they did not note any carelessness, 
negligence, lack of proper skill or error in judgment on the 
part of VA hospital/medical care.  Those opinions are the 
only competent medical evidence of record regarding this 
inquiry.  The veteran is not qualified to offer such an 
opinion, as the record does not establish that he possesses a 
recognized degree of medical knowledge, and therefore lacks 
the competency to provide evidence that requires specialized 
knowledge, skill, experience, training or education. Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  Without competent 
medical evidence of fault or negligence, the claim must be 
denied for this reason also.  See 38 C.F.R. § 3.358, supra.

The Board finds that the preponderance of the evidence is 
against the veteran's 38 U.S.C.A. § 1151 claims.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence not having been submitted, the 
service connection claim for pes planus is not reopened and 
remains denied.
New and material evidence not having been submitted, the 
service connection claim for low back pain is not reopened 
and remains denied.

New and material evidence not having been submitted, the 
service connection claim for bilateral hip disorders is not 
reopened and remains denied.

Entitlement to service connection for headaches is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for painful scar of the left hip, residual 
status post left hip arthroplasty, claimed as a result of 
treatment received from a Department of Veterans Affairs 
medical facility, is denied.

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left sciatic neuropathy with left foot 
drop, residual status post left hip arthroplasty, claimed as 
a result of treatment received from a Department of Veterans 
Affairs medical facility, is denied.


REMAND

The Board has reviewed the evidence of record and has 
determined that additional information and evidentiary 
development is necessary in order to assign the most accurate 
and appropriate rating for the veteran's service-connected 
scarring in multiple areas.  As will be further explained 
herein, the claim of entitlement to a 10 percent disability 
evaluation for multiple noncompensable service-connected 
disabilities under 38 C.F.R. § 3.324, is deferred pending 
completion of the development of the increased rating claim 
to be undertaken per this remand and subsequent adjudication 
of that claim.

Service connection is currently in effect for scarring 
affecting the forehead, left wrist, back of the head, inside 
of the lower lip, right palm and left leg.  These scars are 
collectively evaluated under 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7805, used for evaluating limitation of function of 
the affected part, and they are assigned a non-compensable 
evaluation.  The scars were most recently evaluated during a 
VA examination conducted in November 2005.

As a preliminary matter, it appears that as to the scar on 
the forehead, the provisions of 38 C.F.R. § 4.118, Diagnostic 
Code (DC) 7800, used for the evaluation of disfigurement of 
the head, face or neck, may be applicable.  The enumerated 
criteria of DC 7800 include consideration of visible or 
palpable tissue loss, gross distortion and asymmetry of 
facial features, and eight characteristics of disfigurement, 
to arrive at the proper rating.  This criteria was not 
specifically addressed by the VA examiner in November 2005, 
nor does it appear that the RO has applied this code to the 
evaluation of the forehead scar, as the provisions of DC 7800 
were not included in the May 2006 SOC.  Moreover, the Board 
notes the possibility that consideration of this rating code 
could warrant the assignment of a separate, compensable 
evaluation for the forehead scar.  See Esteban v. Brown, 
6 Vet. App. 259 (1994)

Specifically, the criteria under DC 7800 provide that a 10 
percent evaluation is warranted for scars of the head, face, 
and neck when there is one characteristic of disfigurement.  
A 30 percent evaluation requires visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
two or three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, DC 7800 (2007).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are described as follows: 
(1) a scar 5 or more inches (13 or more cm) in length; (2) 
scar at least one-quarter inch (0.6cm) wide at its widest 
part; (3) surface contour of scar elevated or depressed on 
palpation; (4) scar adherent to underlying tissue; (5) skin 
hypo-or hyperpigmented in an area exceeding six square 
inches; (6) skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc) in an area exceeding six square inches; 
(7) underlying soft tissue missing in an area exceeding six 
square inches, and (8) skin indurated and inflexible in an 
area exceeding six square inches.  Also, in Note 3, the 
regulation directs evaluators to take into consideration 
unretouched photographs when evaluating under these criteria.

Moreover, for reasons which are not clear, in November 2005, 
the VA examiner could not locate the scar on the back of the 
veteran's head, on the right palm or on the left leg (other 
than the scar related to left hip surgery).  Accordingly, the 
Board believes that a new examination to assess the veteran's 
scarring is warranted, which fully describes the location and 
extent or scarring as well as addressing rating criteria 
relating to symptoms of functional impairment, instability 
and pain.  It would also be helpful if color photographs were 
taken of the veteran's scars to assist in the evaluation 
process.

Further, the Board points out that for an increased-
compensation claim, section 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

It is not clear whether the duty to assist letters issued to 
this point substantially comply with the type of notice 
discussed in the Vazquez-Flores case.  However, the Board 
observes that recitation of the entirety of the rating 
criteria under DC 7800 has not been provided for the veteran, 
as this did not appear in the Statement of the Case issued in 
May 2006.  The Board points out however, that the full 
criteria of Code 7800 is provided in this remand and observes 
that any notice defect is cured by actual knowledge on the 
part of the claimant, see Vazquez-Flores v. Peake, No. 05-
0355, slip op. at 12 (U.S. Vet. App. January 30, 2008) 
("Actual knowledge is established by statements or actions 
by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)).  However, as a 
precaution, on Remand the Board will direct the RO to ensure 
that all duty to assist and notify requirements have been 
met.

As for the veteran's remaining claim, the Board finds that 
the issue of whether he is entitled to a 10 percent rating 
based upon multiple, noncompensable service-connected 
disabilities is inextricably intertwined with the claim of 
entitlement to an increased evaluation for scarring in 
multiple areas.  See Harris v. Derwinski, 1 Vet. App. 180, 
183 (1990) (issues are inextricably intertwined when they are 
so closely tied together that a final Board decision cannot 
be rendered unless all are adjudicated).  Accordingly, 
resolution of the claim under 38 C.F.R. § 3.324 is dependent 
upon resolution the increased rating claim and at this point 
it is deferred pending adjudication of that claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA, its implementing regulations, and 
related case law.  This notice should 
include an explanation as to the evidence 
required to support an increased 
evaluation as outlined by the Court in 
Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008).  
Should the RO believe that any notice 
deficiency exists in this case, 
particularly as pertains to the type of 
notice discussed in the Vazquez-Flores 
case, the RO should issue a duty to 
assist letter to the veteran addressing 
the notice requirements discussed 
therein.

2.  The RO should provide the veteran 
with an appropriate VA examination to 
evaluate his service connected scars in 
the areas of the forehead, left wrist, 
back of the head, inside the lower lip, 
right palm, and left leg (not to include 
the left hip surgical scar).  The 
veteran's entire claims file, to include 
a complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the examination report should reflect 
consideration of the veteran's documented 
medical history and assertions.  All 
tests, studies, and consultations deemed 
warranted should be accomplished (with 
all findings made available to the 
examining physician prior to the 
completion of his or her report), and all 
findings should be reported in detail.  
Color photographs should be taken of the 
veteran's scars if possible and 
associated with the claims folder.

As for the forehead scar and the scar on 
the back of the head:

(a.)  The examiner should identify 
whether there is visible or palpable 
tissue loss and either gross distortion 
or asymmetry of a feature or a paired set 
of features.

(b.)  The examiner should also address 
scar measurements; surface contour; 
adherence to underlying tissue; hypo-or 
hyper-pigmentation; abnormal skin 
texture; missing underlying soft tissue; 
induration, and inflexibility.  The 
examiner should specifically note whether 
the following exist for those scars:

*	Scar 5 or more inches (13 or more cm.) in 
length. 
*	Scar at least one-quarter inch (0.6 cm.) 
wide at widest part. 
*	Surface contour of scar elevated or 
depressed on palpation  
*	Scar adherent to underlying tissue. 
*	Skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.). 
*	Skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.). 
*	Underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.). 
*	Skin indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

(c.)  As to all scars, the examiner 
should also indicate whether they are: 
superficial; stable or unstable; painful 
on examination; or limit the function of 
the affected part.

*	An unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar. 
*	A superficial scar is one not associated 
with underlying soft tissue damage

3.  Then, the RO should readjudicate the 
increased rating claim on the merits to 
include consideration of Code 7800, as 
pertains to the scarring of the forehead 
and the back of the head, and whether 
separate evaluations may be warranted for 
scarring in a particular area.  If the 
benefits sought are not granted, the 
veteran and his representative should be 
furnished a SSOC, to include recitation 
of the criteria for Code 7800 and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

4.  If a compensable rating is not 
granted for service-connected scarring, 
then consider the claim brought under 38 
C.F.R. § 3.324.  If any benefit remains 
denied, furnish the veteran a 
supplemental statement of the case and 
return the case to the Board as 
warranted.

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


